Citation Nr: 0502766	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had more than 11 years of 
active service, including from October 1976 to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

Although the veteran's representative included the issue of 
whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a chronic 
skin disability as a matter for appellate review in 
correspondence dated May 20, 2004, the record indicates this 
issue was not perfected for review by a timely substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2004).  In his 
January 2004 VA Form 9 the veteran stated he was only 
appealing the issue of entitlement to service connection for 
hepatitis C.  Therefore, the Board finds the issue provided 
on the title page of this decision is the only matter 
properly developed for appellate review.

The Board notes, however, that the veteran's November 2004 
hearing testimony may be construed as a request to reopen his 
service connection claim for a skin disability.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The evidence demonstrates the veteran's hepatitis C was 
incurred many years after service and is not related to any 
demonstrated incident of active service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in October 2002, prior to the 
adjudication of his claim.  He was provided additional notice 
by correspondence in June 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the July 
2003 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
VCAA notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the veteran has stated that he had 
applied for Social Security Administration disability 
benefits, he did not report, nor does the record reflect, 
that any records associated with that claim are pertinent to 
the present matter on appeal.  The Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion was obtained in March 2003.  
Although the examiner noted the possibility that the veteran 
may have acquired hepatitis C as a result of "promiscuous 
sexual activity" during active service, the language of that 
opinion may also be construed as concluding that there the 
evidence did not demonstrate his hepatitis C had been caused 
by any activities during his period of active service.  It is 
significant to note that the veteran does not assert that he 
acquired hepatitis C as a result of "promiscuous sexual 
activity" during active service.  The Board finds the 
examiner's suggestion of this possibility is too speculative 
to warrant additional development and that the available 
medical evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Service Connection Claim
Factual Background

Service medical records are negative for treatment or 
diagnosis of hepatitis C.  Reports show the veteran was 
treated for gonorrhea in 1974 and 1979 and records dated in 
February 1984 show he complained of stomach cramping and gas.  
The examiner's assessment included rule out hepatitis.  A 
subsequent report noted laboratory findings of "SGOT" 41 
and "GGT" 133 without comment.  It was noted, however, that 
the veteran reported he was feeling much better.  

Private medical records include a September 6, 2002, 
operative report showing the veteran underwent endoscopic 
retrograde cholangiopancreatography because of elevated liver 
function tests and an abnormal ultrasound suggesting a mass 
at the head of the pancreas.  The examiner's impression was 
that the elevated liver function tests were probably due to a 
side effect of the drug Imuran.  A September 24, 2002, 
histology report noted final pathologic diagnoses including 
chronic hepatitis C.  

In correspondence dated in October 2002 the veteran requested 
entitlement to service connection for hepatitis C.  He stated 
his belief that the disorder was incurred was a result of his 
exposure to bad water during service in Korea.  In November 
2002, he reported he did not know how he had been exposed to 
hepatitis C during service, but that he did not have any risk 
factors before or after service.  He noted that he had been 
given shots by air gun during service and that he had been 
treated for gonorrhea in 1974 and 1979.  He stated he had 
first been provided a diagnosis of hepatitis C after donating 
blood in approximately 1988 or 1989.  

Private medical reports dated in October 2002 noted diagnoses 
of elevated liver functions probably due to Imuran 
hepatotoxicity on top of chronic hepatitis C.  A November 
2002 report noted the veteran denied ever using intravenous 
drugs or ever having had a blood transfusion, but that he had 
inquired as to whether it could have developed as a result of 
the use of air guns in service.  No opinion as to etiology 
was provided.  Subsequent reports note diagnoses of chronic 
hepatitis C also without opinion as to etiology.

On VA examination in March 2003 the veteran reported that he 
was treated for venereal disease during active service in 
1974 and 1979.  He stated his belief that he had hepatitis C 
for the previous 13 years.  He reported he had been a 
monogamous relationship since 1984.  The examiner noted that 
medical evidence, including service medical records, had been 
reviewed.  It was the examiner's impression that the 
veteran's treatment with Imuran had exacerbated an underlying 
quiescent hepatitis C disorder, but that his hepatitis C was 
not associated with any service-related activity.  While 
acknowledging the veteran may have acquired hepatitis C from 
promiscuous activity during or after service, the examiner 
stated there was no demonstration that any of his service 
activities would have caused his hepatitis C.  It was noted, 
in essence, that the veteran's service activities did not 
include blood transfusions, combat, or other duties with a 
significantly increased risk of hepatitis C virus exposure.

In his May 2003 notice of disagreement the veteran asserted 
that service medical records indicated he had been treated 
for hepatitis C on February 10, 1984.  He claimed the 
disorder was incurred during active service.  

At his personal hearing in November 2004 the veteran 
testified that his duties as a medical specialist included 
his being in charge of an aid station that cleared trainees 
on sick call before they were sent on to a hospital if 
necessary.  He stated that he had been exposed to bodily 
fluids at that time when people coughed or vomited, but did 
not recall ever having been stuck by any type of needle or 
syringe.  He reiterated his claim that he had first been 
provided a diagnosis of hepatitis C after service when he 
donated blood.  He also noted that he had shared razors with 
fellow servicemen while in the field, that he ingested water 
in Korea that might have been bad, and that he had been given 
shots by air gun during service.  He denied having been an 
avid drug user.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's hepatitis C was not incurred in nor aggravated by 
active service.  The evidence demonstrates his hepatitis C 
was incurred many years after service and is not related to 
any incident of active service.  The opinion of the March 
2003 VA examiner as to this matter is persuasive.  That 
opinion is shown to have been based upon physical examination 
and a comprehensive review of the medical evidence of record.  
It was the examiner's opinion, in essence, that the evidence 
did not demonstrate the veteran's service activities would 
have caused his hepatitis C.  

The Board notes the medical evidence of record first 
indicates a diagnosis of hepatitis C in October 2002, 
approximately 18 years after the veteran's discharge from 
active service.  While the veteran has reported he was 
provided a diagnosis of hepatitis C in approximately 1988 
after donating blood, he has provided no supporting evidence 
demonstrating a diagnosis of hepatitis C prior to October 
2002.  

Although the veteran believes his hepatitis C developed as a 
result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


